Citation Nr: 0532642	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-05 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to secondary service connection for 
blindness.

3.  Entitlement to secondary service connection for 
hypertension.

4.  Entitlement to secondary service connection for 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In November 2002, the veteran testified before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.


FINDINGS OF FACT

1.  The evidence establishes that the veteran service in the 
Republic of Vietnam during the Vietnam War.

2.  The veteran has been diagnosed with II diabetes mellitus.

3.  The evidence has established an etiological link between 
the veteran's diabetes mellitus and his blindness, 
hypertension, and peripheral neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have been met.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2005).

2.  The criteria for secondary service connection for 
blindness have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2005).

3.  The criteria for secondary service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2005).

4.  The criteria for secondary service connection for 
peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect to the issues of service connection for diabetes 
mellitus, blindness, hypertension, and peripheral neuropathy, 
the Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with the claim given the favorable 
Board's decision with regard to all the issues on appeal.


II.  Service Connection for Diabetes Mellitus

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted on a presumptive basis 
for Type 2 diabetes mellitus manifested to a compensable 
degree at any time after service in a veteran who had active 
military, naval, or air service during the period beginning 
on January 9, 1962, and ending on May 7, 1975, in the 
Republic of Vietnam, including the waters offshore and other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 U.S.C.A. § 1116 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2005).

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976, among other 
things, added Type 2 diabetes mellitus to the list of 
presumptive diseases based upon herbicide exposure (codifying 
a VA regulation which had been in effect since July 2001), 
and provided a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, not 
just those who have a disease on the presumptive list 
provided in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 
3.309(e).  These statutory provisions became effective on the 
date of enactment, December 27, 2001.

The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that nation) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  Id.  Similarly, 
in another precedent opinion, the VA General Counsel 
concluded that the term, "service in Vietnam" does not 
include service of a Vietnam era veteran whose only contact 
with Vietnam was flying high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  Again, a showing of actual 
duty or visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.

The veteran contends and his service records verify that he 
was stationed at Clark Air Force Base in the Philippines 
during the Vietnam War.  The veteran was a member of the 2876 
GEEIA Squadron.  He stated that he went into Vietnam in 
September 1964 and in mid-1966 on a Temporary Duty 
Assignment.  The veteran's service personnel file has not 
been located by the RO or the National Personnel Records 
Center.  It would likely give definitive information as to 
whether the veteran served in Vietnam, but it is unavailable.

In August 2004, the United States Armed Services Center for 
Unit Records Research (USASCURR) verified that the veteran's 
squadron was stationed at Clark Air Force Base in the 
Philippines.  Additionally, USASCURR indicated that 
Detachment 3 of 2876 GEEIA Squadron was stationed at Tan Son 
Nhut Air Base in the Republic of Vietnam.  There is no 
information in the claims file as to whether the veteran was 
a member of Detachment 3.  Furthermore, a service medical 
record shows the veteran was treated in January 1966 at the 
GP Dispensary at the Air Base in Udorn, Thailand.  This 
evidence tends to support the veteran's claim of being 
assigned to Southeast Asia, to include the Republic of 
Vietnam, on temporary duty assignments.

Given the evidence that Detachment 3 of the veteran's 
squadron was stationed in Vietnam and the evidence that the 
veteran was treated in Udorn, Thailand, the Board finds that 
the evidence is at least in relative equipoise as to whether 
the veteran had service in the Republic of Vietnam.  The 
reasonable doubt regarding this fact is resolved in the 
veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, the Board concludes that service connection for 
diabetes mellitus is granted, based on the veteran's service 
in Vietnam and the presumption of exposure to herbicides.  
38 C.F.R. §§ 3.307, 3.309.


III.  Service Connection for Blindness, Hypertension, and 
Peripheral Neuropathy

A disability which is proximately due to, or the result of, a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).

As stated above, service connection has been awarded for 
diabetes mellitus.  The veteran has claimed service 
connection for blindness, hypertension, and peripheral 
neuropathy as secondary to his diabetes mellitus.

The veteran was afforded VA examinations for diabetes 
mellitus and peripheral nerves in September 2004.  They 
offered the only opinions as to whether the veteran's 
blindness, hypertension, and peripheral neuropathy are 
related to his diabetes mellitus.  The examiner opined that 
the veteran's hypertension was as likely as not secondary to 
his type II diabetes mellitus.  The peripheral nerves 
examiner opined that the veteran's peripheral neuropathy was 
most likely secondary to his underlying insulin dependent 
diabetes mellitus.

A May 2003 eye care treatment record shows the veteran had a 
history of proliferative diabetic retinopathy.  His September 
2004 VA diabetes mellitus examination shows he was status 
post multiple laser treatments to both eyes.  Therefore, 
while there is no specific opinion as to whether the 
veteran's blindness is related to his diabetes mellitus, the 
Board interprets his diagnosis of a history of diabetic 
retinopathy as such an opinion.  The subsequent laser 
treatments may have improved his vision, but that information 
is pertinent to the rating assigned to the veteran's 
blindness, not to the issue of service connection.

Given the evidence showing that the veteran's blindness, 
hypertension, and peripheral neuropathy are secondary to his 
service-connected diabetes mellitus and the absence of any 
medical evidence to the contrary, the Board finds that the 
evidence is at least in relative equipoise as to whether the 
veteran's claimed disabilities are secondary to his type II 
diabetes mellitus.  The reasonable doubt regarding this fact 
is resolved in the veteran's favor.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; see also Gilbert, supra.  Thus, 
the Board concludes that secondary service connection for 
blindness, hypertension, and peripheral neuropathy is 
granted.  38 C.F.R. §§ 3.310.


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.

Entitlement to secondary service connection for blindness is 
granted.

Entitlement to secondary service connection for hypertension 
is granted.

Entitlement to secondary service connection for peripheral 
neuropathy is granted.





____________________________________________
M. L. WRIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


